Title: From William Hull to Thomas Jefferson, 10 December 1805
From: Hull, William
To: Jefferson, Thomas,Madison, James


                  
                     Washington 10th Decembr. 1805
                  
                  Governor Hull wishes to enquire of the Secretary of State, whether he received his Letter inclosing a Copy of the proclamation, he was directed to issue, and whether for the reasons stated in his Letter the President, thought it expedient, to authorize the Governor, or any other officer, to grant permission to cut such quantities of pine timber as was absolutely necessary, under the peculiar circumstances of the people of Detroit—
                  
                  
                     
                        [Note in TJ’s hand:]
                     It was our opinion that altho’ it would not do to lay open the public timber to all persons indiscriminately, yet that the calamity which happened at Detroit rendered it proper that the public should permit the poorer sufferers to get timber from their lands, and that it should be left to the discretion of Govr. Hull to grant the special licences.
                  
                  
                     Th:J.
                  
               